Luke, J.
1. A written instrument purporting upon its face to be a mortgage to secure the payment of a promissory note therein specifically described, and containing a defeasance clause, and in which no contrary intention otherwise appears, is held to be intended by the parties as a mortgage, and not a bill of sale.
2. The general lien of a laborer upon the property of his employer, foreclosed in pursuance of the provisions of the statute, is of superior priority to a mortgage execution issued to foreclose such an instrument.
3. Upon the grounds stated above, the court did not err in overruling the demurrer to the petition, or in its award of the funds involved.

Judgment affirmed.


Broyles, G. J., concurs. Bloodivorth, J., absent on account of illness.